 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH WAYNE FOSTER,                               Case No. 2:17-cv-02199-MCE-JDP (PC)
12                          Plaintiff,                   ORDER EXTENDING DEADLINE TO FILE
                                                         A REPLY TO PLAINTIFF’S OPPOSITION
13             v.
                                                         ECF No. 35
14    RALPH DELGADO,
15                          Defendant.
16

17            Plaintiff belated filed an opposition to defendant’s motion for summary judgment. The

18   court will consider the opposition in addressing the merits of defendant’s motion. Accordingly,

19   defendant is granted until June 28, 2021 to file a reply to plaintiff’s opposition.

20
     IT IS SO ORDERED.
21

22
     Dated:         June 21, 2021
23                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
